             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


FORT GORDON HOUSING, LLC d/b/a *
BALFOUR BEATTY COMMUNITIES,               *
                                          *


        Plaintiff,                        *
                                          *


             V.                           *             CV 119-021
                                          *


ALEXANDER WALTON,                         *
                                          *


        Defendant.                        *




                                       ORDER




        Before    the    Court    is   Plaintiff's    notice    of    dismissal.


(Doc. 6.)        Plaintiff filed the notice prior to Defendant having

served either an answer or a motion for summary judgment.                      Upon

due consideration, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a)(1)(A)(i).              Because the notice does

not state otherwise, the dismissal is without prejudice.                 Fed. R.

Civ. p. 41(a)(1)(B).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.        The   Clerk   is directed   to   TERMINATE   all   motions   and


deadlines, if any, and CLOSE this case.             Each party shall bear its

own costs and fees except as otherwise agreed.

     ORDER ENTERED at Augusta, Georgia, this                           of March,

2019.




                                        J.(RANHMf HALL, ^CHIEF JUDGE
                                        unitEd^tates district court
                                        JOUTHE& DISTRICT OF GEORGIA
